We think that the evidence discloses *Page 355 
an entire failure of consideration for the goods delivered by the plaintiffs to the defendant in payment for the wood. The expense of cutting and drawing out the wood amounted to as much as they received for the fifteen cords which they carted to Providence and sold. And even if this were not so, the plaintiffs were liable to Mrs. Gardner for the value of these fifteen cords. We think the court erred in its ruling that the testimony did not show a total failure of consideration, and therefore sustain the exception and grant the plaintiffs a new trial.
Exceptions sustained.
NOTE. — The CHIEF JUSTICE did not sit in this case.